Deyo, J.
(concurring). I concur in Justice Santry’s opinion for reversal. As an added reason for reversal, I am impressed with the argument that neither the company nor the employee were engaged in a hazardous occupation. (Matter of Gilmore v. Preferred Accident Ins. Co., 283 N. Y. 92.) Claimant was not hired to drive a car, nor did her accident have any connection with an automobile, and hence, Matter of Butler v. John Hancock Mut. Life Ins. Co. (269 App. Div. 916, leave to appeal denied 295 N. Y. 987) and similar cases, have no application. There can be no estoppel under section 25 of the Workmen’s Compensation Law, since it is clearly established that no premium was ever paid or taken into consideration relative to claimant’s wages.